Citation Nr: 0217799	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for left 
inguinal herniorrhaphy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In a statement received in December 2000, the veteran 
sought to reopen a claim of entitlement to service 
connection for schizoid personality disorder, claimed as 
schizophrenia.  In a letter dated in April 2001, the RO 
wrote to the veteran and explained what information and 
evidence he needed to present in order to complete his 
application to reopen.  In a statement presented on a VA 
Form 9 and received in November 2001, the veteran 
requested that this issue be sent to the Board.  An appeal 
requires that there be an initial determination by an 
agency of original jurisdiction, with notice to the 
claimant, following which a timely notice of disagreement 
must be filed.  Then, a statement of the case is to be 
provided, followed by a timely and adequate substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.200 (2002).  In this case, there has been 
no initial determination by the RO on the veteran's claim 
to reopen, and the veteran has no issue on appeal with 
respect to that claim.  Accordingly, the matter is 
referred to the RO for such action as may be appropriate.

FINDING OF FACT

The claim of entitlement to an increased (compensable) 
rating for left inguinal herniorrhaphy was withdrawn by 
the veteran in writing prior to the Board having 
adjudicated the claim.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met, and the Board is without further 
jurisdiction as to the claim of entitlement to an 
increased (compensable) rating for left inguinal 
herniorrhaphy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for an increased (compensable rating for left 
inguinal herniorrhaphy was denied in an August 1999 
rating.  An appeal of the adverse determination was 
ultimately perfected in August 2000.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 
20.204(b) (2002).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed 
by the appellant personally without the express written 
consent of the appellant.  See 38 C.F.R. § 20.204(c) 
(2002).

However, the claim was withdrawn in writing in the 
veteran's correspondence received in November 2002.  
Accordingly, the Board is without further jurisdiction on 
that matter, and the claim is accordingly dismissed.


ORDER

Entitlement to an increased (compensable) rating for left 
inguinal herniorrhaphy is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



